TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00529-CR



                                Mark Anthony Martinez, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-525, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                               ORDER


PER CURIAM

                 In the above cause, appellant’s brief was first due on January 19, 2017. Appellant’s

counsel has now filed his second motion for extension of time to file appellant’s brief, seeking an

extension until May 12, 2017, for a total extension of 123 days. We grant the motion and ORDER

counsel to file appellant’s brief no later than the following Monday, May 15, 2017. No further

extensions will be granted. If counsel fails to file a brief by the deadline, a hearing before the district

court will be ordered.1

                 It is ordered on April 28, 2017.


Before Justices Puryear, Pemberton, and Goodwin

Do Not Publish



        1
            See Tex. R. App. P. 38.8(b).